DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the communication filed 4/5/2022.
Claims 1-15 are pending, Claims 9-15 are withdrawn, and Claims 1-8 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18, in the reply filed on 4/5/2022 is acknowledged.
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/5/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ha et al. (US 2016/0215430 A1).
Re claim 1, Ha discloses a washing machine (abstract, ¶ [0003]) comprising: 
a communicator (ref. 144) configured to communicate with the outside (¶ [0070]) (also consider ref. 170);
a storage (ref. 142 or 120) configured to store a setting value (¶ [0068], [0051]); and 
a controller (ref. 110) configured to: 
change the setting value stored in the storage based on the setting value received by the communicator (¶ [0068] tag storage part 142 may store setting data that allows the mobile terminal 2 to change setting of the washing machine 1 and operation control data for operation control of the washing machine 1), and 
control the washing machine based on the changed setting value (¶ [0073] initiates operation of the washing machine 1 based on the received data).
Re claims 2-3¸ wherein the storage is configured to store a usage history of the washing machine (¶ [0095] operation history; [0131] washing diary); wherein the controller is configured to control the communicator to transmit the stored usage history to the outside based on a request signal received by the communicator (¶ [0060] transmit data…in response to a request of the mobile terminal 2; i.e. further inherent transmission occurs only after connection of mobile terminal 2 to tag unit 140).
Re claim 7, further comprising: a drum (¶ [0037] drum); and a driving motor (¶ [0050] motor) configured to rotate the drum, wherein the controller is configured to adjust a reservation time for controlling the driving motor based on the changed setting value (¶ [0101], [0192] “washing time” among known setting values).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ha, as applied above.
Re claim 4, Ha discloses as shown above and further discloses a drum (¶ [0037] drum); a detergent box configured to contain a detergent (¶ [0166] inherent in automated detergent input type washing machine) and wherein the controller is configured to adjust the amount of detergent inputted by the detergent input device based on the changed setting value (¶ [0166]-[0168] guides the amount of detergent for use in an automated detergent input type washing machine).  Ha does not explicitly disclose a detergent input motor, however the use of a motor (i.e. a device for imparting motion to the detergent) is inherent, expected or obvious in view of the function to dispense a specific amount of detergent (see e.g. ¶ [0167] 15g of detergent).  That is, the use of a pump or motorized dispenser is prima facie obvious to one of ordinary skill in the art of laundry machines.
Re claim 5¸ Ha further discloses a main body (see fig. 1 body of washing machine 1); a door installation part (see fig. 1 front of washing machine) having a front surface of the main body opened; a door (ref. 11) connected to the main body to open and close the door installation part; and - 23 -0504-0048 (PSD17-0033-USOSR)English Translationa LED driver (¶ [0036] display unit 12 may be a…Light Emitting Diode (LED)) configured to emit light provided on one side of the door installation part, wherein the controller is configured to control the LED driver based on the changed setting value (¶ [0035] display unit 12 that display various information regarding operational states and operation setting).  Regarding “control…based on”, here, it is prima facie to update the display unit 12 upon receiving settings from the mobile unit for sync/confirmation, where the information is the same, i.e. “settings”.
Re claim 6, Ha further discloses a sound outputter (¶ [0045] sound effect via a speaker) configured to output a sound, wherein the controller is configured to control on and off of the sound outputter based on the changed setting value (¶ [0045] [a]fter data transmission/reception is completed…may output prescribed sound effect).  Regarding the inclusion of the sound outputter/speaker as an element of the washing machine, the mere duplication or rearrangement of the speaker to be on the washing machine is prima facie obvious for the corresponding confirmation of data received by the washing machine or convenience of notification where the mobile terminal does not have audio enabled (see MPEP 2144.04(VI)(B) or (C)).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ha, as applied above, in view of Belveal et al. (US 2017/0085390 A1).
Re claim 8, Ha discloses as shown above but does not disclose a door switch configured to selectively restrain an operation of the door when the door is closed, wherein the controller is configured to control the door switch based on the changed setting value.  However, Belveal discloses it is known in the laundry machine art (abstract) to provide a door switch (¶ [0070], [0082] door of the laundry machine lock/unlock) configured to selectively restrain an operation of the door when the door is closed, wherein the controller is configured to control the door switch based on the changed setting value (¶ [0064]-[0066], [0070], [0082] mobile device 104 locks/unlocks use of door of laundry machine for reservation/use).
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the washing machine of Ha to further include a door switch, as suggested by Belveal, in order to enable reservations or payment systems.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711